Title: To George Washington from Major General Horatio Gates, 12 April 1779
From: Gates, Horatio
To: Washington, George



Sir
providence 12th April 1779.

As nothing Material has happened in this Department since General Glover wrote last to Your Excellency. I have not thought it necessary to dispatch an Express to Head Quarters. this, now returning thither, gives me an Opportunity of acquainting Your Excellency, that The Troops are uneasy for want of Their pay, being upwards five Months in Arrear; The paymaster Generals Deputy has been gone to philadelphia upwards of a Month to get Money, I suppose he will not be much longer delay’d; as the Roads are now Good, I hope the bread Magazines will soon be plentifully Supply’d. I am Sir Your most Obedient Servant
Horatio Gates
